                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-389-RJC-DCK

 JODY NASTA,                                            )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )         ORDER
                                                        )
 RECEIVABLES MANAGEMENT                                 )
 PARTNERS, LLC,                                         )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by Randolph Emory, concerning Tamir Saland, on

July 30, 2021. Tamir Saland seeks to appear as counsel pro hac vice for Plaintiff. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Tamir Saland is

hereby admitted pro hac vice to represent Plaintiff.

         SO ORDERED.

                                          Signed: July 30, 2021




         Case 3:21-cv-00389-RJC-DCK Document 3 Filed 07/30/21 Page 1 of 1
